This conviction, which is for murder in the second degree, was had upon a plea of guilty made by the defendant.
The judgment fails to show that evidence was submitted, and it is affirmatively shown that none was introduced. Where a defendant pleads guilty in a felony case, and the punishment of the offense is not absolutely *Page 284 
fixed by law, and beyond the discretion of the jury to graduate in any manner, a jury shall be empanelled to assess the punishment, and evidence is required to be "submitted to enable them to decide thereupon." Code Crim. Proc., art. 519; Harwell v. The State, 19 Texas Cr. App., 423; Willson's Crim. Stats., secs. 2113, 2114.
The record does not show that at or prior to entering his plea of guilty the defendant was "admonished by the court of the consequences," as required by the statute; nor does it appear that he was sane, and "uninfluenced by any considerations of fear, or by any persuasion or delusive hope of pardon, prompting him to confess his guilt." Code Crim. Proc., art. 518; Willson's Crim. Stats., secs. 2111, 2112; Saunders v. The State, 10 Texas Cr. App., 336; Wallace v. The State, 10 Texas Cr. App., 407; Sanders v. The State, 18 Texas Cr. App., 372. The requirements of articles 518 and 519 are mandatory. The remaining errors are not discussed. The judgment is reversed and the cause remanded.
Reversed and remanded.
Judges all present and concurring.